El Juez Presidente Se. Hebnández,
emitió la opinión del tribunal.
La presente es una acción ejercitada por la Sucesión de Aureliano Marín y Guerrero contra el Municipio de Arecibo para obtener la devolución de cierta suma de dinero. A la demanda opuso el demandado como excepción previa la de que los heelios alegados no determinaban una cansa de ac-ción por cnanto la alegación esencial de ella se basaba en un error de derecho y esa excepción fné declarada sin lugar por resolución de 21 de diciembre de 1918. El demandado contestó entonces la demanda y celebrado el juicio la corte dictó sentencia en 31 de marzo de 1919 declarándola con lugar y condenando al demandado a pagar a la sucesión de-mandante la cantidad de $3,929.15 y las costas causadas en el litigio.
Contra dicha sentencia interpuso el demandado recurso de apelación para ante esta Corte Suprema, y para sostener el recurso invoca entre otros motivos el de que la corte co-metió error al desestimar la excepción previa alegada.
Alega el demandante como hechos fundamentales deter-minantes de su acción que AurelianoMarín y Guerrero desde hace más de treinta años y hasta su muerte tenía a su cargo y mantenía un servicio de pasaje para personas, animales y vehículos, a través del Río Grande de Arecibo, entre el *516barrio ‘£ Cambalache ’ ’ y dicha ciudad, con nn ancón de su pertenencia, cuyo servicio después de la muerte de aquél ocu-rrida en 27 de julio de 1907, continuó a cargo de su sucesión. Que el Municipio de Arecibo en distintas fechas y en dife-rentes partidas, sin derecho alguno para ello, ha cobrado y recibido en concepto de arbitrio municipal, como precio de remate del servicio expresado la suma total de $3,929.15, según relación que hace de las partidas que integran esa suma, cuyos pagos se hicieron por Aureliano Marín menos el último que lo fué por su sucesión, indebidamente, creyendo Marín y su sucesión, errónea y equivocadamente, que el Mu-nicipio de Arecibo tenía derecho al cobro de dichas partidas en el concepto indicado, y que en esa creencia errónea vivió y falleció el causante de los demandantes y han vivido éstos hasta que posteriormente, sabedores de que tales cobros y pagos no procedían, acudieron al municipio demandado en reclamación de lo pagado, habiendo sido infructuosas las ges-tiones practicadas a ese fin pues no se les ha restituido en todo ni en parte la suma reclamada.
La relación de las cantidades cobradas y recibidas por el Municipio de Arecibo comienza en el año económico -de 1889 a 1890 y termina en 2 de septiembre del año económico de 1908 a 1909, dando un total de $3,929.15.
La demanda se ha establecido bajo la teoría del artículo 1796 del Código Civil, el cual establece que cuando se recibe alguna cantidad que no había derecho a cobrar y que por error ha sido indebidamente entregada surge la obligación de restituirla.
El error a que se refiere dicho artículo es el de hecho como ya lo hemos resuelto en los casos de Arandes v. Baez, 20 D. P. R. 388 y American Railroad Company v. Wolkers, 22 D. P. R. 283, y por, tanto la cuestión'a resolver a virtud de la excepción previa propuesta es la de si el error en que la sucesión demandante funda su acción es de hecho o simple-mente de derecho.
Las alegaciones de la demanda muestran que Aureliano *517Marín Guerrero primero y por fallecimiento de éste sn su-cesión, por más de treinta años tenían a su cargo un servi-cio de pasaje para personas, animales y vehículos a través del Eío Grande de Arecibo, entre el barrio ‘ ‘ Cambalache ” y dicta ciudad, con un ancón de su pertenencia; y que el Municipio de Arecibo como precio de remate de tal servicio y en concepto de arbitrio municipal les cobró y recibió la suma total de $3,929.15 en diversas partidas, desde el año económico de 1889 a 1890 hasta el año económico de 1908 a 1909, cuyos pagos se hicieron en la creencia equivocada y errónea de que el Municipio de Arecibo tenía derecho al cobro y percibo de las cantidades recibidas.
Si como alegan los demandantes las diferentes partidas fueron cobradas y recibidas por el Municipio de Arecibo en concepto de arbitrio municipal y como precio de remate del servicio de pasaje para personas, animales y vehículos entre el barrio "Cambalache” y la ciudad de Arecibo a través del Río Grande de dicha ciudad, es forzoso admitir que el men-cionado servicio fué adjudicado a Aureliano Marín Guerrero en almoneda o subasta pública, pues el remate según Escriche, y así se entiende ordinariamente, es la adjudicación que se hace de los bienes que se venden en almoneda o subasta pú-blica al comprador de mejor puja y condición. El hecho del remate ha sido admitido por los demandantes y si éste fue nulo e ilegítimos los pagos hechos como consecuencia del mismo al Municipio de Arecibo no es esa una cuestión de-hecho a 'resolver sino de derecho. Los demandantes tenían conocimiento del hecho que originó los pagos 3' el conoci-miento posterior que tuvieran de que los pagos eran impro-cedentes por carecer el-Municipio de Arecibo de derecho al cobro no puede estimarse como error ele hecho sino de de-recho, el cual no puede favorecerles con arreglo a la máxima jurídica “Ignbrantia facti excusat-, ignorantis, juris non excusat.”
Ni encontramos en la demanda alegación alguna especí-fica en virtud de la cual el Municipio de Arecibo pueda que-*518dar obligado en justicia y en buenos principios de equidad a devolver lo cobrado con error de derecho por parte de los demandantes, después de haberse aprovechado aquellos de las ventajas que podía ofrecerles ese servicio.
Entendemos que la Corte de Arecibo procedió con error al desestimar por resolución de 21 de diciembre de 1918 la excepción previa referida y que en su consecuencia procede la revocación de la sentencia apelada, dictándose otra pol-la que se absuelva de la demanda al demandado, sin especial condenación de costas. 1
Revocada la sentencia. apelada y desestimada la demanda sin c'ostas.
Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la re-solución de este caso.